Title: To John Adams from Richard Price, 31 March 1790
From: Price, Richard
To: Adams, John



Dear Sir
Hackney. March 31st 1790

The Bearer of this is Count Andriani a respectable Nobleman from Milan.  He is a friend to the liberties of mankind and has determined to Spend Some time in visiting the united States of America.  Having been honoured by him with a request that I would write by him to Some of my Friends in America I take the liberty to recommend him to your civilities.  I almost wish I could Share with him in the pleasure of Seeing a country about which I once felt much anxiety but to which I now look as one of the happiest and most distinguished countries in the world.
Deliver my best respects to Mrs Adams and also to Mr and Mrs Smith.  I writ to you a few weeks ago, and accompany’d my letter with a Discourse on the Love of our country which I hope you have received. You are now probably attending Congress at New-York.
That you may be ever happy in the enjoymt of the esteem and gratitude of your country is, Dear Sir, the ardent wish of your obliged friend / and very humble Servt

Richd Price